Citation Nr: 1629345	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-43 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.

This appeal arose before the Board of Veterans' Appeals (Board) from August 2013 and November 2014 rating decisions of the St. Paul, Minnesota, Department of Veterans Affairs (VA), Regional Office (RO).  The August 2013 decision denied service connection for the left knee and low back disorders; the November 2014 decision denied service connection for a right knee disability.

The Veteran testified before the undersigned at a personal hearing at the RO in July 2015; a transcript of this hearing has been associated with the claims folder.

The issue of entitlement to service connection for right knee disability and left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's low back disability, to include degenerative disc disease and degenerative joint disease, is not related to any event of service, nor were any degenerative changes present to a compensable degree within one year of his discharge from service.





CONCLUSION OF LAW

A low back disability, to include degenerative disc disease (DDD) and DJD was not incurred in service, nor may DJD be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in May 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in July 2013 and in November 2014.  See 38 C.F.R. § 3.159(c)(4).  Opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Law and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including degenerative joint disease (DJD), service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2015).

Low back

The Veteran's October 1965 entrance examination demonstrated no complaints about his low back.  In June 1968, he was seen on an outpatient basis for low back strain.  On the evening of admission, he noted that he had fallen down some steps of a bleacher, after which he complained of severe back pain.  The examination was negative except for back pain on straight leg raising.  He was prescribed bed rest and medication.  On June 28, 1968 he was released to light duty for 5 days.  In November 1969, he injured his back playing football; however the examination was  essentially within normal limits.  The December 1969 separation examination noted no back complaints and the examination was normal.

Following service, the Veteran was seen in December 1974; he referred to a history of lumbar DDD with past surgical intervention that resolved the back pain and sciatica.  A January 21, 1980 note referred to a 1974 car accident, following which he developed back pain and leg pain.  He underwent a laminectomy at L4-5 with good results in December 1979.  The back pain subsequently recurred but improved with physical therapy.  A January 1981 note referred to spina bifida occulta at S1; otherwise the bone of the lumbar spine was normal and the disc spaces were of normal height.  A January 27, 1981 myelogram found a herniated intervertebral disc at L4-5 level on the right with apparent large loose fragment.  In February 1981 he reported low back pain with right leg pain. He did well after back surgery until a few months prior to admission when he had a recurrence of low back pain and right leg pain.   He received conservative treatment with bedrest.  On February 5, 1981, he underwent a procedure to remove a free fragment.

Throughout the 1980's and 1990's, the Veteran continued to be treated for low back problems and underwent multiple surgeries for correction.  By June 1997, he had developed right foot drop.  In 1999, he was noted to have longstanding low back pain.  He also had intractable neuropathy of the sciatic nerve.  From 2000 to 2005, he was still being treated for extreme low back pain.  

The Veteran was examined by VA in July 2013.  After reviewing the evidence of record and after examining the Veteran, the examiner concluded that the diagnosed low back DDD and DJD were not related to the strains noted in the service treatment records.  While he was seen for back strains in service, the examiner found that there was no evidence of a recurrent back condition during the majority of service or noted at his separation from duty.  The examiner found, rather, that his back conditions were more likely related to the aging process and to an active lifestyle.  The examiner also commented that sprains and strains do not lead to the development of DDD or DJD.

The Veteran was afforded a VA Examination in November 2014.  He was diagnosed with multilevel degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine, status post fusion with residual sensory deficit in both lower extremities.   The examiner noted that the Veteran had sustained a back injury in a 1974 motor vehicle accident that had resulted in low back and leg pain. The examiner ultimately opined that the diagnosed DDD and DJD were less likely than not related to service.  The following rationale was provided:  

Given the absence of any physical abnormalities of the lumbosacral spine at enlistment, evaluation and treatment for low back strains and sprains while in active duty status with resolution of acute episodes of pain with conservative treatment, absence of any physical abnormalities of the lumbosacral spine on the separation history and physical examination, absence of any evidence in the C-file of evaluation for or treatment of a lumbosacral spine condition during the first year after separation from active duty status, subsequent initial back procedure reportedly more than 2 years after separation from active duty status, subsequent motor vehicle accident in 74 leading to second back procedure in 12/79, followed by third back procedure in 2/81 for removal of free fragment of disc at the level of L4-5 with foraminotomy at L5 root on the right side, and fourth back procedure including fusion, most likely in 4/85, given the associated radiographic documentation, the multi-level DDD and DJD of the lumbosacral spine, postoperative, status post lumbar fusion with residual sensory deficit in right and left lower extremities is most likely related to aging, an active lifestyle and intervening interceding back injuries as above.  Sprains and strains of the lumbosacral spine in the absence of ligamentous instability do not have the potential to cause subsequent DDD or DJD of the spine.

After a careful review of the evidence of record, it is found that entitlement to service connection for a low back DDD and DJD has not been established.  The evidence clearly shows diagnoses of DDD and DJD of the low back; therefore, a current disability does exist.  The question is whether this disability to related to his period of service.  The service treatment records indicate that he was seen on at least four occasions for complaints of back pain.  The episodes were related to acute injuries (playing football, dead lifting heavy weight, slipping on some bleachers).  He was treated conservatively on each occasion and the pain resolved.  Significantly, his December 1969 separation examination was completely within normal limits.  There was no treatment for back complaints until after 1974, when he developed back and leg pain after a motor vehicle accident, which occurred some 4 years after his separation from service.  Significantly, after a thorough review of all the evidence of record, the VA examiners in July 2013 and November 2014 opined that the Veteran's low back condition was not etiologically related to his period of service, but was more likely related to an intercurrent injury sustained in 1974 (the motor vehicle accident), as well as to the aging process and to an active lifestyle.  This examination also included a full and complete rationale (see above) for the conclusion reached.  Therefore, given the normal service separation examination, and the considered opinion of the VA examiner, the Board finds that the injuries sustained in service were acute injuries that had resolved by the time he left service.  To the extent that a January 2015 statement from P.K., M.D., indicates that a current back condition is more likely than not due to the Veteran's previous military service and back injuries, the opinion does not include a rationale and is therefore not entitled to probative weight.  As a consequence, the Veteran does not have a chronic low back disorder, to include DDD and DJD that can be directly related to his period of service.  Nor is there any evidence that he was diagnosed with DDD or DJD of the low back to a compensable degree within one year of his discharge from service; as a consequence, presumptive service connection for this disease has not been established.  

The Board must address the Veteran's lay assertions as well as the medical evidence.  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of low back DDD and DJD to service is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of these diseases or disorders, and the inherently medical question of how each is related to a remote injury or disease in service.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between his low back DDD and DJD and service.  

The Veteran is competent, however, to relate that he experienced symptoms of a back disorder.  The Veteran testified that he continued to have symptoms after service that worsened over time.  However, this conflicts with the normal separation examination and the fact that the Veteran did not report any back problems at the time of his separation examination.  Accordingly, the Board finds that current statements of continuing symptomatology are not entitled to a finding of credibility.

In sum, the Board finds that the Veteran's low back DDD and  DJD are not directly related to service and that DDD and DJD did not become manifest to a degree of 10 percent or more within one year of service separation.  As such, the Board concludes that service connection for claimed low back DDD and DJD is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.
REMAND


Several statutory presumptions operate in connection with the laws providing for service connection, including the presumptions of soundness and aggravation. Under the presumption of soundness, a Veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).

Under the presumption of aggravation, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 
38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Additionally, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2015); see also Verdon v. Brown, 8 Vet. App. 529 (1996) (holding that the only treatment effects that are not considered service connected are those that improved the condition and lowered the level of disability. In other words, if the preexisting disability is more severe after in-service medical treatment, the increase in the level of disability is service connectable).

In the instant case, the October 1965 entrance examination had noted a history of a right knee injury in 1961.  The Veteran had reported that he sometimes had swelling and stiffness.  There was no locking or signs of internal derangement, and there was no crepitus or observable swelling.  The McMurray's and Drawer signs were negative.  The physical examination was within normal limits.  The Veteran sustained some trauma to the right knee during service, diagnosed as medial collateral tear versus strain.  His December 1969 separation examination was normal.

After service, the Veteran sustained an injury to the right knee in 1974.  He eventually underwent a medial meniscectomy.   The right knee was examined by VA in November 2014.  At that time, the examiner was instructed to presume that a right knee injury had preexisted the Veteran's period of service and was asked to opine as to whether this preexisting condition had been aggravated beyond its normal progress by service.  However, as noted above, this is not the correct standard. It is uncertain whether it is "clear and unmistakable" that a right knee disorder existed prior to his service.  While the service entrance examination noted his report of a 1961 injury and the presence of some symptoms, the objective examination was negative.  This disparity needs to be clarified.  Nor did the examiner indicate whether any preexisting right knee injury, if present, was "clearly and unmistakably" NOT aggravated during service or whether it was "clear and unmistakable" that any increase was due to natural progression.  Therefore, another opinion is needed.

As the Veteran claims that the left knee disorder may be secondary to the right knee disorder, action is deferred on the left knee disorder at this time.

Accordingly, the case is REMANDED for the following action:

1.  Request that the examiner who conducted the November 2014 provide an addendum opinion that addresses the following:
	(i) state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a right knee disability pre-existed active service.
	(ii) state whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing right knee disability WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to natural progress.
	(iii) if any responses above are negative, provide an opinion as to whether any current right knee disability is at least as likely as not (a probability of 50 percent or greater) related to active service.

If the November 2014 examiner is no longer available, the case should be referred to another competent examiner in order to address the above.

2.  If tahe decision remains adverse to the Veteran, he and his representative must be provided a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


